FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 CRISANTO CARINO RAGASA,                    No. 12-72262
                      Petitioner,
                                             Agency No.
                  v.                        A037-485-221

 ERIC H. HOLDER, JR., Attorney
 General,                                     ORDER
                         Respondent.


                       Filed June 4, 2014

 Before: Michael Daly Hawkins, M. Margaret McKeown,
           and Carlos T. Bea, Circuit Judges.


                           ORDER

   The government’s unopposed motion to amend the
opinion is granted. Accordingly, the opinion filed April 28,
2014, 2014 WL 1661491, is amended as follows:

    At page 9 of the slip opinion, lines 13–15; 2014 WL
1661491, at *2, the sentence “Because the government has
not carried its burden of proving Ragasa’s removability by
clear and convincing evidence, we grant the petition and
vacate the order of removal.” shall be changed to “Because
the government has not carried its burden of proving
Ragasa’s removability by clear and convincing evidence, we
2                  RAGASA V. HOLDER

grant the petition, vacate the order of removal, and remand
this case to the BIA with instructions to terminate Ragasa’s
removal proceedings.”

    At page 9 of the slip opinion, line 18; 2014 WL 1661491,
at *3, the sentence “PETITION GRANTED.” shall be
changed to “PETITION GRANTED; REMANDED WITH
INSTRUCTIONS.”